DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman (U.S. Patent Application Number: 2012/0014316) in view of Lee et al. (U.S. Patent Application Number: 2016/0057738).
	Consider claim 1; Rahman discloses a detecting method of a UE capability, applied to a core network, comprising: 
receiving device information sent by a mobile terminal (par. 25, lines 7-11; par. 27, lines 20-23), wherein the device information is sent by the mobile terminal when the mobile terminal accesses a wireless access device (e.g. Node B) connected to the Internet (par. 27, lines 3-16), the wireless access device (e.g. Node B) is a device that enables the mobile terminal to access the Internet through a wireless local area network (par. 27, lines 3-11), and the device information at least comprises identity 
sending an inquiry message for UE capability information to the mobile terminal based on the device information, wherein the UE capability information indicates whether an adjustment of a paging period in a standby state is supported; and 
receiving the UE capability information which is sent by the mobile terminal according to the inquiry message.
In an analogous art Lee discloses sending an inquiry message for UE capability information to the mobile terminal based on the device information (par. 59, lines 6-10), wherein the UE capability information indicates whether an adjustment of a paging period in a standby state is supported (par. 58, lines 3-8; par. 59, lines 6-15, 22-24); and 
receiving the UE capability information which is sent by the mobile terminal according to the inquiry message (par. 59, line 22 – par. 60, line 4).
It is an object of Rahman’s invention to provide a method of mobility routing capabilities in a network. It is an object of Lee’s invention to provide a method of managing the mobility of a UE. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rahman by including device capability information, as taught by Lee, for the purpose of effectively providing services in a telecommunications network.
Consider claim 2, as applied in claim 1; Lee discloses sending a modification instruction of paging period to the mobile terminal based on the UE capability information (par. 60, lines 1-4), wherein the modification instruction is configured to instruct the mobile terminal to monitor the paging message according to a first paging period [e.g. extended DRX cycle (par. 59, lines 6-10; par. 60, lines 1-4)], the first paging period (e.g. extended DRX cycle) is greater than a second paging period (e.g. shortest one of the UE specific DRX value) (par. 60, lines 1-4), and the second paging period is a paging period according 
Consider claim 3, as applied in claim 1; Rahman discloses receiving a paging message sent for the mobile terminal (par. 27, lines 25-27); and sending the paging message to the mobile terminal through the wireless access device (par. 27, lines 3-8).
Consider claim 4, as applied in claim 1; Rahman discloses a medium access control (MAC) address of the mobile terminal, an IP address allocated to the mobile terminal by the wireless access device, an international mobile equipment identity (IIMEI) code of the mobile terminal (par. 27, lines 15-18) and a temporary mobile subscriber identity (TMSI) code of the mobile terminal.
Consider claim 5; Rahman discloses a reporting method of UE capability, applied to a mobile terminal, comprising: 
sending device information to a core network (par. 25, lines 7-11; par. 27, lines 20-23) when the mobile terminal accesses a wireless access device connected to the Internet (par. 27, lines 3-16), wherein the wireless access device (e.g. Node B) is a device that enables the mobile terminal to access the Internet through a wireless local area network (par. 27, lines 3-11), the device information at least comprises identity information of the mobile terminal and location information of the wireless access device (par. 27, lines 8-11). Rahman discloses the claimed invention except:
receiving an inquiry message, which is sent by the core network, for UE capability information, wherein the inquiry message is sent by the core network after the device information is received by the core network, and the UE capability information indicates whether an adjustment of a paging period in a standby state is supported; and 
sending the UE capability information to the core network according to the inquiry message.
In an analogous art Lee discloses receiving an inquiry message (par. 59, lines 6-10), which is sent by the core network (par. 59, lines 6-10), for UE capability information (par. 59, lines 6-10), wherein the 
sending the UE capability information to the core network according to the inquiry message (par. 59, line 22 – par. 60, line 4).
It is an object of Rahman’s invention to provide a method of mobility routing capabilities in a network. It is an object of Lee’s invention to provide a method of managing the mobility of a UE. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rahman by including device capability information, as taught by Lee, for the purpose of effectively providing services in a telecommunications network.
Consider claim 6, as applied in claim 5; Lee discloses modifying a paging period of monitoring a paging message to a first paging period [e.g. extended DRX cycle (par. 59, lines 6-10; par. 60, lines 1-4)], wherein the first paging period (e.g. extended DRX cycle) is greater than a second paging period (e.g. shortest one of the UE specific DRX value) (par. 60, lines 1-4), and the second paging period is a paging period according to which the mobile terminal monitors the paging message in a case that the mobile terminal does not access the wireless access device connected to the Internet [e.g. idle (par. 58, lines 3-8)]; andPage 3 of 12Application No. 16/981,251 Attorney Docket Number C4201.10121US01Responsive to Office Action dated March 17, 2021monitoring the paging message according to the first paging period (par. 60, lines 4-7).
Consider claim 7, as applied in claim 6; Lee discloses receiving a modification instruction of paging period which is sent by the core network based on the UE capability information (par. 59, lines 6-10; par. 60, lines 1-4), wherein the modification instruction is configured to instruct the mobile terminal to monitor the paging message according to the first paging period [e.g. extended DRX cycle (par. 59, lines 6-10; par. 60, lines 1-4)]; and modifying the paging period to the first paging period according to the modification instruction (par. 60, lines 1-7).
claim 8, as applied in claim 6; Lee discloses modifying the paging period to the first paging period according to a preset period value (par. 60, lines 9-12).
Consider claim 9, as applied in claim 5; Rahman discloses receiving the paging message which is sent by the core network through the wireless access device (par. 27, lines 3-8).
Consider claim 10, as applied in claim 5; Rahman discloses a medium access control (MAC) address of the mobile terminal, an IP address allocated to the mobile terminal by the wireless access device, an international mobile equipment identity (IIMEI) code of the mobile terminal (par. 27, lines 15-18) and a temporary mobile subscriber identity (TMSI) code of the mobile terminal.
Consider claim 11; Rahman discloses a server, comprising: a processor (par. 22, lines 1-11), a memory (par. 22, lines 1-11), and a computer program stored in the memory and executable on the processor (par. 22, lines 1-11), wherein the processor executes the computer program to:
receive device information sent by a mobile terminal (par. 25, lines 7-11; par. 27, lines 20-23), wherein the device information is sent by the mobile terminal when the mobile terminal accesses a wireless access device (e.g. Node B) connected to the Internet (par. 27, lines 3-16), the wireless access device (e.g. Node B) is a device that enables the mobile terminal to access the Internet through a wireless local area network (par. 27, lines 3-11), and the device information at least comprises identity information of the mobile terminal and location information of the wireless access device (par. 27, lines 8-11). Rahman discloses the claimed invention except:
send an inquiry message for UE capability information to the mobile terminal based on the device information, wherein the UE capability information indicates whether an adjustment of a paging period in a standby state is supported; and 
receive the UE capability information which is sent by the mobile terminal according to the inquiry message.

receiving the UE capability information which is sent by the mobile terminal according to the inquiry message (par. 59, line 22 – par. 60, line 4).
It is an object of Rahman’s invention to provide a method of mobility routing capabilities in a network. It is an object of Lee’s invention to provide a method of managing the mobility of a UE. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rahman by including device capability information, as taught by Lee, for the purpose of effectively providing services in a telecommunications network.
Consider claim 12, as applied in claim 11; Lee discloses sending a modification instruction of paging period to the mobile terminal based on the UE capability information (par. 60, lines 1-4), wherein the modification instruction is configured to instruct the mobile terminal to monitor the paging message according to a first paging period [e.g. extended DRX cycle (par. 59, lines 6-10; par. 60, lines 1-4)], the first paging period (e.g. extended DRX cycle) is greater than a second paging period (e.g. shortest one of the UE specific DRX value) (par. 60, lines 1-4), and the second paging period is a paging period according to which the mobile terminal monitors the paging message in a case that the mobile terminal does not access the wireless access device connected to the Internet [e.g. idle (par. 58, lines 3-8)].
Consider claim 13, as applied in claim 11; Rahman discloses receiving a paging message sent for the mobile terminal (par. 27, lines 25-27); and sending the paging message to the mobile terminal through the wireless access device (par. 27, lines 3-8).
Consider claim 14, as applied in claim 11; Rahman discloses a medium access control (MAC) address of the mobile terminal, an IP address allocated to the mobile terminal by the wireless access 
Consider claim 15, as applied in claim 5; Lee discloses a mobile terminal, comprising: a processor (par. 85-87), a memory (par. 85, 86), and a computer program stored in the memory and executable on the processor (par. 85, 86), wherein the processor executes the computer program to perform the reporting method of the UE capability according to claim 5 (par. 59, lines 6-10, 22-24; par. 87).
Consider claim 16, as applied in claim 15; Lee discloses modifying a paging period of monitoring a paging message to a first paging period [e.g. extended DRX cycle (par. 59, lines 6-10; par. 60, lines 1-4)], wherein the first paging period (e.g. extended DRX cycle) is greater than a second paging period (e.g. shortest one of the UE specific DRX value) (par. 60, lines 1-4), and the second paging period is a paging period according to which the mobile terminal monitors the paging message in a case that the mobile terminal does not access the wireless access device connected to the Internet [e.g. idle (par. 58, lines 3-8)]; andPage 3 of 12Application No. 16/981,251 Attorney Docket Number C4201.10121US01Responsive to Office Action dated March 17, 2021monitoring the paging message according to the first paging period (par. 60, lines 4-7).
Consider claim 17, as applied in claim 16; Lee discloses receiving a modification instruction of paging period which is sent by the core network based on the UE capability information (par. 59, lines 6-10; par. 60, lines 1-4), wherein the modification instruction is configured to instruct the mobile terminal to monitor the paging message according to the first paging period [e.g. extended DRX cycle (par. 59, lines 6-10; par. 60, lines 1-4)]; and modifying the paging period to the first paging period according to the modification instruction (par. 60, lines 1-7).
Consider claim 18, as applied in claim 16; Lee discloses modifying the paging period to the first paging period according to a preset period value (par. 60, lines 9-12).
Consider claim 19, as applied in claim 15; Rahman discloses receiving the paging message which is sent by the core network through the wireless access device (par. 27, lines 3-8).
claim 20, as applied in claim 15; Rahman discloses a medium access control (MAC) address of the mobile terminal, an IP address allocated to the mobile terminal by the wireless access device, an international mobile equipment identity (IIMEI) code of the mobile terminal (par. 27, lines 15-18) and a temporary mobile subscriber identity (TMSI) code of the mobile terminal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/               Primary Examiner, Art Unit 2646